Citation Nr: 1235839	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO. 09-43 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an effective date earlier than October 13, 2011, for a rating of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In the appealed November 2008 RO rating decision, the RO granted an increased rating for PTSD, from 10 percent to 30 percent, effective from June 5, 2008. Subsequent adjudications have resulted in assignment of increased ratings for PTSD of 50 percent, effective from June 5, 2008, and 70 percent, effective from October 13, 2011.

In correspondence received from the Veteran in August 2012, the Veteran stated that he was satisfied with the grant of 70 percent for service connection for PTSD, but sought an earlier effective date of November 2009 for the rating of 70 percent.

The matter on appeal has been rephrased accordingly on the title page of this decision.

Additionally, as will be discussed in the remand section of this decision, the Board finds that the record raises the matter of entitlement to a TDIU as part and parcel of the Veteran's appeal for a higher rating for PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).

The Virtual VA paperless claims processing system includes records of VA treatment through August 2012, including a May 2012 VA examination for the purpose of adjudication of a claim for service connection for ischemic heart disease. Virtual VA indicates that the Veteran has been granted service connection for ischemic heart disease, effective from March 12, 2012. This fact will become relevant in adjudication of the Veteran's claim for a TDIU, addressed in the remand section of this decision. 

The Virtual VA system indicates that rating sheets issued by the RO and the AMC do not incorporate the latest adjudications issued by those Agencies of Original Jurisdiction. Specifically, as of June 28, 2012, the Buffalo, New York, RO, appears to be unaware of the increase to a 70 percent rating for PTSD issued by the AMC. This matter is referred to the RO and the AMC for appropriate action.
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. In June 2011 the Board referred the issue of entitlement to a TDIU to the RO/AMC; however, after receipt of additional evidence, particularly from the Social Security Administration (SSA), the Board now finds that the most appropriate course of action is to assume full jurisdiction over the claim as part and parcel of the current appeal. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Rice, 22 Vet. App. at 447. 


FINDING OF FACT

For the period from November 9, 2009, forward, the Veteran is shown to have occupational and social impairment with deficiencies in most areas, including work, family relations, and mood, with symptoms such as near-continuous panic or depression; difficulty in adapting to stressful circumstances, such as at his place of work; and an inability to establish and maintain effective relationships.
 




CONCLUSION OF LAW

The criteria for an effective date of November 9, 2009, for a 70 percent rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board finds that, as contended by the Veteran, the evidence is at least in equipoise to show that the severity of his PTSD increased to the 70 percent level as of November 9, 2009. Accordingly, the Board grants in full the Veteran's appeal for an effective date of November 2009 for a 70 percent rating for PTSD. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As noted, sufficient evidence is of record to grant the benefit sought on appeal in full. Therefore, no further notice or development is needed with respect to this matter. 


Merits of the Claim

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The effective date of an award of increased compensation to a veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if the application for an increased rating is received within one year of the date of increase in disability. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, which ever is later. 38 C.F.R. § 3.400(o)(1).

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim. Mittleider v. West, 11 Vet. App. 181 (1998).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

At a VA examination in November 2009 the Veteran reported that he was sometimes overcome with anxiety and needed to leave his work at those times. The examiner noted that this was a change from the previous VA examination in July 2008, at which time the Veteran reported that he did not isolate at work or miss any time due to his mental health issues. He reported that now he had a very difficult time working with anyone and that people were learning that they needed to leave him alone. He also reported that if someone moved things around in his bar area at work he almost could not stand the anxiety until he was able to return things back to their former pristine manner. The examiner recounted that the Veteran spent a lot of time in contemplation of why someone would come and move the items in his bar. He reported that it was difficult to tolerate having a roommate in his house. He reported having worse problems with his anger over the past two years, including having grabbed some people in the restaurant where he worked.

On mental status evaluation, his speech was extremely quiet, aprosodic and normal in rate. The examiner stated that it was very difficult to hear the Veteran throughout the examination. The Veteran reported that he might be having visual hallucinations of shadows or movement in his peripheral vision. He reported obsessive and compulsive behaviors and that everything needed to be a certain way. The bar at his work needed to be perfect and no one was allowed to touch anything there. He would do a great deal of checking throughout his day, and checked four or five times to make sure his car door was locked and three or four times to make sure his coffee was set up to brew in the morning. He was noted to experience anxiety if he was prevented from his behaviors and had been told a number of times that other people found his behavior to be excessive. He described his typical mood as extremely depressed, stating he did not know what it was like to be happy. 

The examiner diagnosed the Veteran as having PTSD, moderate to severe without remission; major depressive disorder without psychotic features; and a substance abuse disorder. The examiner assigned a Global Assessment of Functioning of 46.

The examiner elaborated that the GAF score of 46 was rendered based on the Veteran's severe symptoms of PTSD, major depressive disorder and substance use disorder. The examiner opined that the Veteran's substance abuse disorder appeared to be secondary to his PTSD, as it helped him to relax and feel less anxious around other people. The examiner found that the Veteran's PTSD results in severe impairment in social functioning and moderate to severe impairment in occupational functioning, with the Veteran stating that he had to work by himself and that he could not tolerate being around other people. The examiner commented that the prognosis of the Veteran was guarded given the chronicity of his illness and the use of alcohol to manage his symptoms and his unwillingness even to consider pharmacological interventions for his disorder or attending a PTSD inpatient program.

At a VA examination in October 2011, the examiner diagnosed the Veteran as having PTSD, alcohol dependence secondary to PTSD, a major depressive disorder, a generalized anxiety disorder, and a panic disorder without agoraphobia. The examiner assigned a GAF score of 38, based upon the Veteran's severe symptoms of PTSD along with resulting severe occupational impairment and severe social impairment. The examiner opined that it was not possible to differentiate which psychiatric symptoms were due to service-connected PTSD as opposed to symptoms not due to PTSD. The Veteran was found to have a depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss (such as forgetting names, directions, or recent events); impairment of short-term and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks); a flattened affect; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish or maintain effective relationships. 

The reports of VA examinations in July 2008, November 2009 and October 2011 are based on review of the claims file, thorough examination of the Veteran, and an accurate history. The opinions provided are well-explained. The findings and opinions are accordingly of a high probative value. 
 
The Board finds that a rating of 70 percent for PTSD is warranted for the period from November 9, 2009, forward. As noted in the November 2009 VA examination report, the severity of the Veteran's disability demonstrated at the November 9, 2009, VA examination represented a worsening change as compared to the results of a VA examination in July 2008. Beginning November 9, 2009, the Veteran is shown to have experienced symptoms commensurate with a 70 percent rating such as near-continuous panic or depression; difficulty in adapting to stressful circumstances, such as at his place of work; and in inability to establish and maintain effective relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411. More generally, he is shown to experience occupational and social impairment, with deficiencies in most areas, including work, family relations, and mood. The effective date for the 70 percent rating is November 9, 2009, since this is the first date upon which a level of impairment that meets or approximates the criteria for a 70 percent rating is shown. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

The Board has considered whether a benefit greater than that sought on appeal, either as to assignment of effective date or the assigned disability rating, may be warranted.

The next higher rating of 100 percent is not warranted because at no time has the Veteran been shown to have total occupational and social impairment, and at no time has he been shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. Although the GAF score of 38 assigned in October 2011 could arguably be supportive of either a 70 percent or 100 percent rating, insofar as it may indicate some impairment of reality testing, the specific symptoms and manifestations reported do not meet or approximate the criteria for a 100 percent rating. He has worked part-time as a bartender. He has intermittent sensations of events going on in the shadows around him, but not persistent delusions or hallucinations. He is generally appropriately groomed. Although he has grabbed customers at his job there is no indication that he has injured or presented a danger of injuring himself or others. It is evident from the histories related by him that his memory is intact for matters pertaining to his name, his occupation and his family members, though he has milder memory impairments. All relevant treatment and examination records show him to be oriented as to person, time and place upon mental status examination. He makes good eye contact and communicates adequately, though with a restricted affect and very quiet speech. For these reasons, a rating in excess of 70 percent is not warranted.

The most recent relevant evidence of substantial probative weight prior to the November 2009 VA examination is a report of VA examination in July 2008. At that examination, a substantially higher GAF score of 55 was reported, indicating moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers), as opposed to the more serious symptoms shown from November 9, 2009, forward. At that time, the Veteran's severe PTSD was considered by the VA examiner to be productive of mild social impairment and moderate occupational impairment, with a fair prognosis for progress. His communication was coherent a goal directed. His mood was and affect were restricted and apathetic. He reported seeing and hearing noises of movement in the house when no one was there, but reported no visual or auditory hallucinations. This was a lesser level of impairment than shown at the November 2009 VA examination. At the July 2008 VA examination the level of disability described was much more of the nature of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, as would warrant a 50 percent rating. It was a substantially lesser degree of impairment compared to the more serious symptoms and impairment shown from November 8, 2009, forward. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In light of the above, the Board finds that the evidence is at least in equipoise to show that a rating of 70 percent for PTSD is warranted for the period from November 9, 2009, to October 12, 2012. This satisfies in full the Veteran's request for an earlier effective date of November 2009 for a 70 percent rating for PTSD.

As the assigned schedular rating of 70 percent for the Veteran's PTSD is warranted and satisfies the Veteran's appeal, the Board need not consider whether extraschedular consideration is warranted. Additionally, the Board notes that the Veteran's symptoms are fully addressed by the schedular rating criteria. He is shown to have occupational and social impairment with deficiencies in most areas, including work, family relations, and mood, with underlying symptoms as discussed above, and addressed in the rating criteria, such as near-continuous panic or depression; difficulty in adapting to stressful circumstances, such as at his place of work; and in inability to establish and maintain effective relationships. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008) (if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required). 

To the extent information from the SSA suggests that the Veteran may nevertheless be unemployable due to PTSD and associated psychiatric symptoms, that matter is addressed in the remand section of this decision, directly below, pertaining to the Veteran's claim for a TDIU.


ORDER

An increased rating from 50 percent to 70 percent for PTSD for the period from November 9, 2009, to October 12, 2011, is granted.


REMAND

Documentation in the claims file indicates that the SSA has adjudicated the Veteran as being disabled under its laws and regulations effective from January 2008, based primarily on impairment due to psychiatric disability.

As noted in the Introduction section of this document, the Board has established full jurisdiction over the Veteran's claim for a TDIU. See Locklear, 24 Vet. App. at 311; Rice, 22 Vet. App. at 447. The claims file does not reflect that the RO/AMC has taken action on this claim.

Accordingly, the claim is REMANDED for the following action:

1. Issue a VCAA notice letter for the issue of entitlement to a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. The Veteran must be apprised of what the evidence must show to support a claim for a TDIU, and the division of responsibility between him and VA in obtaining such evidence. The Veteran must also be provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, per Dingess.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability or ischemic heart disease during the period for which he claims to be unemployable by reason of his service-connected disabilities. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Seek to obtain from the Veteran a history as to his education, training, occupational experience, AND CURRENT EMPLOYMENT. Seek to determine whether the Veteran is currently receiving a living wage by reason of his current employment.

4. Forward the claims file to a VA psychiatric examiner.

* Inform the examiner as to the ratings and time periods for the Veteran's service-connected disabilities, including his ischemic heart disease and his PTSD with associated major depression, substance abuse, generalized anxiety disorder, and panic attacks.

* Review the SSA documentation, the documentation in the claims file, and the information received from the Veteran, and provide the examiner with a history as to the Veteran's education, training, occupational experience, and current employment.

* The examiner must provide an opinion as to whether the Veteran is, by reason of his service connected disabilities, unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of his service-connected disabilities. (By "substantially gainful employment" is meant employment sufficient to obtain a living wage.)  Part-time employment may or may not be sufficient to provide a living wage, depending on the compensation received.

* If the examiner finds the Veteran to be unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities, the examiner must provide an opinion as to the date upon which the Veteran first became this disabled by reason of his service connected disabilities.

* If the examiner determines that a new VA examination of the Veteran is required to answer any question posed by the Board, such an examination must be scheduled.

* If an examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities (if, for example, the psychiatric examiner needs to consult with an internist or a cardiologist), such consultation must be achieved.

* The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience and medical expertise.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5. Adjudicate the issue of entitlement to a TDIU. If  any benefit sought remains denied, provide the Veteran a SUPPLEMENTAL STATEMENT OF THE CASE and an appropriate period of time for response. The Board is assuming full appellate jurisdiction over the claim for a TDIU as part and parcel of the claim for an increased rating for PTSD.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


